The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 11, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 11 are objected to because of the following informalities:  
Claim 1 recites “a first terminal arranged to connect to an output of a plurality of energy sources”- but those sources are “arranged to connect… directly to a common bus”. Why is the first terminal not connected to or part of the common bus? Par [16] of applicant’s disclosure suggests that the first terminal is “e.g. at the common bus”.
Claim 11 recites “ a first switch… comprising switching hardware; and a load control circuit…” and “a second switch… comprising switching hardware; and a load control circuit…” This should instead read as “a first switch device” and “a second switch device”, because a “switch” would not comprise a control circuit, as the control circuit would control the switch. It is encouraged to amend the claim to add “device” next to the first switch and the second switch.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-5, 8-11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsen (2021/0281080 A1) in view of Fleck (2010/0244563 A1).
Regarding Claim 1,
Danielsen (figs.2-3) teaches a device comprising:
a first terminal (for e.g. terminal connected at common bus 180) arranged to connect to an output of a plurality of energy sources (150, 160), the plurality of energy sources arranged to connect and output energy directly to a common bus (180, see fig.2, 150 and 160 connect and output energy directly to 180);
a second terminal (see fig.2, output terminal arranged to connect to load 122) arranged to connect to one or more first loads (122);
switching hardware (for e.g. switching hardware 132 and 136) configured to connect the first terminal to the second terminal (see fig.2, 132 of the switching hardware “configured to” connect the first terminal to the second output terminal); and
a load control circuit (110 that includes, for e.g., 1101 and 1102) configured to:
detect a condition on the first terminal (pars [17, 45]; detect a failure of the primary source/no-grid event on the first terminal on the common bus 180 when the voltage on the bus 180 drops below a threshold voltage); and
in response to detecting the condition, cause the switching hardware to electrically disconnect the first terminal from the second terminal (par [47]; in response to detecting the condition/no-grid event, 132 of the switching hardware electrically disconnects the first terminal from the second terminal).
Danielsen does not explicitly disclose the detection of the condition is for a pre-determined amount of time.
Fleck, however, teaches detecting the condition is for a pre-determined amount of time (par [29]; voltage of the electrical waveform falls below the predetermined threshold level, and remains there for a first predetermined amount of time) before acting on the load (shut-off the load altogether, which corresponds to Danielsen’s disconnect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Danielsen’s detecting the condition to that of Fleck’s detection of the condition is for a predetermined amount of time. The motivation would have been to make sure that the condition persists by waiting in detecting the condition for a predetermined amount of time before disconnecting the load in Danielsen.       
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the load control circuit is further configured to determine the pre-determined amount of time based on a priority of the one or more first loads (Danielsen, pars [45, 47, 80] and Fleck, par [29]; the combination teaches determining the pre-determined amount of time based on a priority of the one load-Note: the claim only requires one load; thus that one load is the priority in the combination’s predetermined amount of time. The claim should recite at least two loads for there to be a true priority of loads).
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination teaches further comprising a third terminal configured to connect one or more second loads (Danielsen, fig.2, third terminal “configured to” connect second load 126), wherein the switching hardware (136) is further configured to connect the first terminal and the third terminal (Danielsen, see fig.2; 136 is “configured to” connect the first terminal connected at bus 180 left of switch 136 to the third terminal corresponding to second load 126).          
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 1 and the combination teaches wherein the load control circuit is further configured to, in response to detecting the condition for a second pre-determined amount of time (Danielsen, fig.2, pars [38, 45, 47] and Fleck, par [29]; Danielsen teaches for 1102 of the load control circuit to detect the condition as it corresponds to the second load 126 connected to the third terminal. Fleck teaches detecting the condition for a pre-determined amount of time- thus, the combination teaches detecting the condition for a second pre-determined time that corresponds to the second load 126 noting that the detection of the first determined amount of time corresponds to the first load 122. Note: the claim does not recite the first and second predetermined times are different), cause the switching hardware to electrically disconnect the first terminal from the third terminal (Danielsen, fig.2, pars [38, 47] and Fleck, par [29]; cause 136 of the switching hardware to disconnect the third terminal that connects the second load 126 from the first terminal on the bus 180). Note: the claim does not recite that the “load control circuit” is limited to one physical controller, it can be more than one. If the applicant wants one controller, the applicant can further define the “load control circuit” as being “common”, “shared”, or “centralized”.
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the load control circuit is further configured to: monitor electrical parameters at the first terminal (Danielsen, pars [17, 36, 38, 45] and Fleck, par [29]), wherein the condition comprises one or more of the electrical parameters exceeding a threshold value or falling outside of a predetermined range (Danielsen, par [45]; voltage falling below a threshold level and Fleck, par [29]; frequency or voltage falling below the threshold).
 Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the condition comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (Danielsen, pars [17, 36, 38, 45] and Fleck, par [29]; Danielsen teaches the condition (i.e. no grid event) comprises a voltage on the common bus 180 falling below a lower threshold voltage).
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the condition comrpises detecting a voltage or frequency of electricity violating a threshold (Danielsen, pars [17, 45] and Fleck, par [29]; combination teaches detecting a condition is detected when a voltage is lower than a threshold for a predetermined time- thus,  the condition is detected when a detected parameter violates the threshold).
The combination does not explicitly disclose the detected parameter is a power magnitude; however, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s parameter (i.e. voltage and/or frequency) to be another parameter (power magnitude) of electricity, because different parameters of electricity are well-known in the art and are an obvious matter of design choice. Since applicant has not stated that any of the different parameters of electricity (voltage, frequency and/or power magnitude) solve any stated problem (besides detecting “the condition”), it would have been well within the level of ordinary skill in the art to have selected any of the well-known parameters of electricity to detect the condition as taught by the combination.   
Regarding Claim 11,
Danielsen (figs.2-3) teaches a system comprising:
a plurality of energy sources (150, 160) connected to a common bus (180), the plurality of energy sources arranged to output energy directly to the common bus (180, see fig.2, 150 and 160 are directly connected to the common bus so they are arranged to directly output energy to the bus 180);  
a first switch (132, 1101) connected to the common bus (180) and a first load (122), the first switch comprising: 
switching hardware (see fig.2, 132); and 
a load control circuit (fig.2, 1101), the load control circuit configured to: 
detect a trigger on the common bus (180, pars [17, 36, 45]; 1101 compares the voltage on the bus 180 to a threshold to detect a trigger/no grid event/failure of the primary source), the trigger indicative of a condition (pars [17, 45]; detects a trigger indicative of a failure of the primary source when the voltage on the bus 180 is lower than a threshold); and 
in response to detecting the trigger, cause the first load (122) to electrically disconnect from the common bus (180, pars [17, 45, 47]; in response, disconnect the first load 122 from the common bus 180); and 
a second switch (136, 1102) connected to the common bus (180) and a second load (126), the second switch comprising: 
switching hardware (136 connected to load 126); and 
a load control circuit (1102), the load control circuit configured to:
detect the trigger on the common bus (pars [38, 45]; detects the trigger on the common bus 180 when the voltage on the common bus drops below a threshold voltage); and 
in response to detecting the trigger, cause the second load (126) to electrically disconnect from the common bus (180, pars [17, 45, 47]; 1102 in response disconnects the second load 126 from the common bus 180).
Danielsen does not explicitly disclose the trigger is detected for a predetermined amount of time.  
Fleck, however, teaches detecting a trigger for a pre-determined amount of time (par [29]; voltage of the electrical waveform falls below the predetermined threshold level, and remains there for a first predetermined amount of time) before acting on the load (shut-off the load altogether, which corresponds to Danielsen’s disconnect).
	Thus, the combination teaches that Danielsen’s first switch load control circuit 1101 would detect the trigger on the common bus 180 for a first predetermined amount of time before taking action on first load 122 and the Danielsen’s second switch load control circuit 1102 would detect the trigger on the common bus for a second pre-determined amount of time before taking action on second load 126. Note:  the claim does not recite whether the first and second pre-determined amount of times are different from each other or not.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Danielsen’s detection of the trigger on the common bus for the first and second loads to that of Fleck’s detection of trigger for a predetermined amount of times so that each Danielsen would detect a trigger on the common bus for a first predetermined amount of time before disconnecting the first load and detect a trigger on the common bus for a second predetermined amount of time before disconnecting the second load . The motivation would have been to make sure that the trigger is persisting by waiting for a first predetermined amount of time in detecting the trigger before disconnecting the first load and for a second predetermined amount of time before disconnecting the second load in Danielsen.       
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 11 and the combination further teaches wherein the load control circuit of the first switch is further configured to monitor one or more electrical parameters present on the common bus (Danielsen, pars [36, 45]; the load control circuit 1101 of the first switch monitors the voltage on the common bus 180 to determine whether the monitored voltage frequency is below the threshold voltage).
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 13 and the combination further teaches wherein the load control circuit of the second transfer switch is further configured to monitor one or more electrical parameters present on the common bus (Danielsen, pars [38, 45]; the load control circuit 1102 of the second switch monitors the voltage on the common bus 180 to determine whether the monitored voltage is below the threshold voltage).
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches wherein the trigger comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (Danielsen, pars [17, 45] and Fleck, par [29]; the combination teaches the trigger comprises a voltage on the common bus falling below a lower threshold voltage level for a predetermined time).
Regarding Claim 17,
Danielsen (figs.2-3) teaches a method of controlling load conditions on a power grid comprising:
connecting a plurality of energy sources (150 and 160) directly to a common bus (180) of the power grid (see fig.2), wherein the plurality of energy sources (150, 160) are arranged to output energy directly to the common bus (180, see fig.2);
detecting, via a first device (first device enclosure around 1101 , 132, 142), a condition on the common bus (180) of the power grid (fig.2, pars [17, 36, 45, 47]; detect a failure of the primary source/no-grid event on the common bus 180 when the voltage on the bus drops below a threshold voltage), wherein the first device is connected in series to the common bus and a first load (see fig.2, the first device enclosing 1101 ,132 and 142 is connected in series to common bus 180 and load first 122); and
in response to detecting the condition, disconnecting, via the first device, the first load from the common bus (180, pars [17, 36, 45, 47]; in response to detecting the condition, disconnecting the first load 122 from the common bus 180 via 132).
Danielsen does not explicitly disclose the detection of the condition is for a pre-determined amount of time.
Fleck, however, teaches detecting the condition is for a pre-determined amount of time (par [29]; voltage of the electrical waveform falls below the predetermined threshold level, and remains there for a first predetermined amount of time) before acting on the load (shut-off the load altogether, which corresponds to Danielsen’s disconnecting of the load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Danielsen’s detecting the condition to that of Fleck’s detection of the condition is for a predetermined amount of time. The motivation would have been to make sure that the condition is persisting by waiting in detecting the condition for a predetermined amount of time before disconnecting the load in Danielsen.       
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 17 and the combination further teaches detecting, via a second device (Danielson, fig.2, the second device 1102, 136, 146), the condition on the common bus (pars [38, 46]), wherein the second device is connected in series to the common bus (180) and a second load (126, see fig.2, the second device is connected in series to the common bus 180 and the second load 126); in response to detecting the condition for a second pre-determined amount of time, disconnecting, via the second device, the second load from the common bus (Danielson, pars [17, 38, 45, 47] and Fleck, par [29]; the combination teaches that in response to detecting the condition for a second predetermined time (as taught by Fleck), 1102 disconnects the second load 126 from the common bus 180. Note:  the claim does not recite whether the second pre-determined amount of time is different from the pre-determined amount of time or not).
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 17 and the combination further teaches detecting, via the first device (for the purpose of claim 19, the interpretation of Danielsen’s first device enclosure from claim 17 is further expanded to include 1102, 134, 136, 138, 144, 146, 148 or everything (i.e. switches 134, 136, 138, 139, the converters and management modules) between the common bus 180 and the loads to the right)), the condition on the common bus (180) of the power grid (Danielsen, pars [38, 45, 47]; 1102 detects the condition/no-grid event on the common bus 180), wherein the first device is connected in series to the common bus (180) and a second load (see fig.2, the first device/the box that encompasses all the components between the common bus 180 and the loads to the right is connected in series between the bus 180 and second load 126); in response to detecting the condition for a second pre-determined amount of time, disconnecting, via the first device, the second load (126) from the common bus (180, Danielson, pars [38, 45, 47] and Fleck, par [29]; the combination teaches that modified Danielsen’s second switch load control circuit 1102 would detect the trigger on the common bus 180 for a second pre-determined amount of time before taking action on second load 126/disconnecting the load 126 from the bus 180. Note:  the claim does not recite whether the second pre-determined amount of time is different from the pre-determined time or not).
Regarding Claim 20,
The combination teaches the claimed subject matter in claim 17 and the combination further teaches wherein the condition comprises a voltage of electricity on the common bus falling below a threshold a threshold (Danielsen, pars [17, 45] and Fleck, par [29]). 

Claim(s) 3, 6-7, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danielsen (2021/0281080 A1) in view of Fleck (2010/0244563 A1) in further view of Cooper (10,879,727 B1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 2 and the combination further teaches a memory of the device to store within (Danielsen, par [88]).
The combination does not explicitly disclose the priority of the first one or more first loads is manually assigned.
Cooper, however, teaches the priority of the one or more first loads is manually assigned (Col.26, lines 16-21, Col.56, lines 23-33, and Col.58, line 63 to Col.59, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cooper’s of manually assigning a priority to the one or more first loads. The motivation would have been because there are finite options for assigning priority-1) manual or; 2) automatically (both known in the art as taught by Cooper). One of ordinary skill in the art would have obviously selected the one that best meets their intended design. MPEP 2143 (E) 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5. 
The combination does not explicitly disclose wherein the pre-determined amount of time is based on a priority of the one or more first loads and the second pre-determined amount of time is based on a priority of the one or more second loads.
Cooper, however, teaches wherein the pre-determined amount of time is based on a priority of the one or more first loads and the second pre-determined amount of time is based on a priority of the one or more second loads (Col.35, lines 25-39, 51-55, Col.56, lines 25-33; Cooper teaches in response to detecting a condition (i.e. an overload condition) for a first pre-determined time (short term), a lower priority load is faster to disconnect than a higher priority load at which the condition is detected at the second predetermined time (longer term)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cooper in order to advantageously disconnect the loads based on the time that a condition exists, with a lower priority load disconnecting first/ faster when a short term condition exists than a higher priority load that disconnects later when/if the condition continues to exist for a longer time.   
 Regarding Claim 7,
 The combination teaches the claimed subject matter in claim 5. The combination does not explicitly disclose wherein the second pre-determined amount of time is greater than the pre-determined amount of time.  
Cooper, however, teaches wherein the second pre-determined amount of time is greater than the pre-determined amount of time (Col.35, lines 25-39, 51-55 and Col.56, lines 23-33; Cooper teaches the second pre-determined amount of time/time delay (longer term detection of the condition) for the second load to disconnect is greater than the pre-determined amount of time/time delay (short term detection of the condition) to disconnect the first load, because the second load has a higher priority and has a longer time delay to disconnect than the lower priority first load).                                                                                
Regarding Claim 12,
The combination teaches the claimed subject matter in claim 11. The combination does not explicitly disclose wherein the first pre-determined amount of time is less than the second pre-determined amount of time, and wherein a priority of the first load is less than a priority of the second load.
Cooper, however, teaches wherein the first pre-determined amount of time is less than the second pre-determined amount of time, and wherein a priority of the first load is less than a priority of the second load (Col.35, lines 25-39, 51-55, Col.56, lines 25-33; Cooper teaches in response to detecting a condition (i.e. an overload condition) for a first pre-determined time (short term/less time), a lower first priority load is faster to disconnect than a higher second priority load at which the condition is detected at the second predetermined time (longer term/ more time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cooper in order to advantageously disconnect the first and second loads based on the time that a condition exists, with a lower priority load disconnecting first/ faster when a short term condition exists than a higher priority load that disconnects later when/if the condition continues to exist for a longer time.   
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 11 and Danielson further teaches a memory of the first switch (par [88]) and a memory of the second switch (par [88]).
The combination does not explicitly disclose wherein a priority of the first load is stored within the memory, and a priority of the second load is stored within the memory.
Cooper, however, teaches wherein a priority of the first load is stored within the memory, and a priority of the second load is stored within the memory (Col.26, lines 16-21, Col.56, lines 23-33, and Col.58, line 63 to Col.59, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cooper in order to assign priorities for each load so that the lowest priority load is shed faster when the condition is detected for a short term than a higher priority load for which the condition would have to be detected for a longer term before it is shed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836